Citation Nr: 1444210	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-23 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 40 percent for varicose veins of the right lower extremity.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel





INTRODUCTION

The Veteran had active military service from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, in pertinent part, denied an increased rating in excess of 40 percent for varicose veins of the right lower extremity.

This matter was before the Board in February 2014 where it was remanded for further development.


FINDING OF FACT

The Veteran's service connected varicose veins of the right lower extremity have been manifested by edema and stasis pigmentation; there is no evidence of persistent ulceration.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for varicose veins of the right lower extremity have not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7120 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

For increased rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Peake, 24 Vet.App. 94, 102-03 (2010) [hereinafter Vazquez-Flores v. Peake II] (citing Vazquez-Flores v. Peake, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)).

By letter dated in January 2010, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information he needed to provide, and what information and evidence VA would attempt to obtain.  VA also informed him of the necessity of providing evidence demonstrating a worsening or increase in severity of the respective disability and was advised that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes.  Accordingly, no further development is required with respect to the duty to notify.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

As noted above, this matter was matter was remanded by the Board in February 2014 for further development, which included obtaining VA treatment records from April 2011 to the present and providing the Veteran with an additional VA examination.  All outstanding VA treatment records have been associated with the claims file.  The appellant has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  

Additionally, the Veteran was afforded a VA examination in April 2014, which is adequate for the purposes of the instant case.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. 

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.   

The Veteran's varicose veins of the right lower extremity are currently rated under 38 C.F.R. § 4.104, Diagnostic Code 7120.  Under DC 7120, a 40 percent rating is warranted where there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; a 60 percent rating is warranted where there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; and a 100 percent rating is warranted where there is massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120.

Analysis

VA treatments records dated from September 2010 to April 2014 are negative for treatment for varicose veins of the right lower extremity.  Moreover, the records noted no clubbing, cyanosis, edema, skin discoloration, trauma, ulcers or calluses of the right lower extremity upon general examination.

The Veteran was afforded a VA examination in January 2010.  Physical examination revealed skin hyperpigmentation, bilateral edema (more prominent with respect to the right leg) and an old stasis ulcer scar at the right lower extremity.  A bilateral Doppler examination showed no significant areas of stenosis, but indicated calcified atheromatous plaques.  There was no finding of persistent ulceration at the time of the examination.  The examiner diagnosed bilateral lower extremities varicose veins, with right leg stasis.  

Pursuant to the Board's February 2014 remand directives, the Veteran was afforded an additional VA examination in April 2014.  At the time of the examination, symptoms associated with the disability included persistent stasis pigmentation and intermittent edema, all affecting the right lower extremity.  It was noted that the symptoms were relieved by elevation of the leg and by use of compression hosiery.  Again, there was no finding of persistent ulceration at the time of the examination

After a review of the evidence, the Board finds that a rating in excess of 40 percent for right lower extremity varicose veins is not warranted.  In this regard, the objective medical evidence of record reflects that the Veteran's varicose veins of the right lower extremity were manifested by persistent edema and stasis pigmentation.  The record does not reflect that the varicose veins resulted in persistent ulceration or massive board-like edema with constant pain at rest.  Accordingly, an evaluation in excess of 40 percent for right leg varicose veins is not warranted.  See 38 C.F.R. § 4.104, Diagnostic Code 7120.

In addition, the Veteran is not entitled to a rating under Diagnostic Codes 7110-7119 or 7122-7123 as there is no evidence of aneurysms, traumatic arteriovenous fistula, arteriosclerosis obliterans, thrombo-angiitis obliterans, Raynaud's syndrome, angioneurotic edema, erythromelalgia, cold injury residuals, or soft tissue sarcoma.

In sum, the Board finds that, at no time during the pendency of this claim has the Veteran's varicose veins of the right lower extremity warranted a rating in excess of 40 percent.  See Fenderson, 12 Vet. App. 119.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extra-schedular Consideration

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's varicose veins of the right lower extremity is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 




Total Disability Rating Based Upon Individual Unemployability (TDIU)

Finally, the Board notes that entitlement to a TDIU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is negative for evidence that the Veteran is unemployable due to his varicose veins of the right lower extremity.  At the April 2014 VA examination, the examiner reported that the condition impacted the appellant's ability to work.  However, VA treatment records indicate that the Veteran is currently employed.  Therefore, remand or referral of this claim for consideration of entitlement to a TDIU is not necessary.


ORDER

Entitlement to a rating in excess of 40 percent for varicose veins of the right lower extremity is denied.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


